Citation Nr: 0944911	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 10 
percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether 
service connection is warranted.  

3.  Entitlement to service connection for bilateral foot 
problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2005 and November 2008 
rating decisions of the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned in September 2009.  The Veteran also 
participated in a hearing before a Decision Review Officer 
(DRO) in June 2008.  Transcripts of both proceedings have 
been associated with the Veteran's claims file.  

The Board observes that the September 2005 rating decision 
reopened the Veteran's claim for service connection for PTSD 
and denied the claim on the merits.  Nonetheless, to 
establish jurisdiction over the issue of service connection 
for PTSD, the Board must first consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2009).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92. 

The issues of entitlement to service connection for PTSD, 
service connection for bilateral foot problems, and 
entitlement to an increased disability rating for hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In an unappealed rating decision issued in February 2004, 
the RO denied service connection for PTSD on the basis that 
the service personnel records did not confirm a verifiable 
stressor.  

2.  Evidence added to the record since the final February 
2004 RO denial is not cumulative and redundant of the 
evidence of record at the time of that decision and raises a 
reasonable possibility of substantiating the Veteran's 
service connection claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court of Appeals for Veterans' Claims (Court) 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for PTSD, and therefore, 
regardless of whether the requirements of Kent have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that the current laws 
and regulations as they pertain to new and material evidence 
have been complied with, a defect, if any, in providing 
notice and assistance to the Veteran was at worst harmless 
error in that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

II.	New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2009).

The Board observes that the Veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a decision dated in February 2004.  The Veteran was 
notified of that decision and of his appellate rights.  The 
Veteran submitted additional information; however, he did not 
specifically disagree with the decision and it became final.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.  

The Veteran submitted a letter in August 2005 requesting to 
reopen his claim of entitlement to service connection for 
PTSD.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The February 2004 rating decision denied the Veteran's claim 
for service connection for PTSD.  In the decision, the RO 
stated that service connection for PTSD was not warranted 
because the Veteran had failed to provide sufficient evidence 
of a verifiable stressor.  It was also noted that service 
personnel records failed to support the incurrence of an 
inservice stressor, e.g., medals or decorations showing that 
the Veteran engaged in combat.  The evidence of record at the 
time of the February 2004 rating decision consisted of the 
Veteran's service personnel records and his VA treatment 
records.  The VA treatment records included a diagnosis of 
PTSD. 

The evidence associated with the claims file subsequent to 
the February 2004 rating decision includes VA treatment 
records, private treatment records, and the Veteran's hearing 
testimony and statements.  

Most important for the purposes of reopening the Veteran's 
claim is the Veteran's statements and testimony regarding his 
alleged stressors.  Specifically, in statements received in 
August 2005, the Veteran identified a stressor occurring in 
March 1971.  He explained that his unit was en-route to Laos 
and he shot his M-16 into the walls of his bunker because he 
saw scorpions coming out of the walls.  As a result of the 
incident, he says his unit's position was given away, and 
that the unit received incoming motor fire all night.  He 
said his unit suffered numerous casualties and fatalities.  
He reported that he felt fear and guilt that many were 
wounded and killed because of him.  The Board finds that the 
Veteran's statements and testimony provide sufficient details 
regarding his alleged stressor and may be capable of 
verification.   The evidence is "new" in that it was not 
considered by the previous denials and is "material" as it 
goes to the unsubstantiated element of the claim (i.e., a 
verifiable stressor) and raises a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the additional evidence is new and material evidence.  
The claim is therefore reopened.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Once a claim is reopened, the standard of review 
changes.  It is now the Board's responsibility to evaluate 
the entire record, not just fragments in isolation.  See          
38 U.S.C.A. § 7104(a) (West 2002).  For the reasons explained 
in the REMAND portion below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.



REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

Initially, the Board recognizes that the Veteran's service 
treatment records are not associated with the claims file.  
The RO first attempted to retrieve the Veteran's records from 
Records Management Center (RMC) and received a negative 
response.  See September 2003 correspondence.  The RO also 
requested the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) in October 2003.  In 
an October 2003 response, the NPRC explained that a prior VA 
3101 response was furnished on March 15, 1985 for the listed 
Veteran which included service treatment records.  A review 
of the materials pertaining to the RO's attempts reveals that 
there is some confusion concerning the whereabouts of the 
records in question.  Although the RO did notify the Veteran 
regarding the unavailability of his service treatment records 
and the Veteran submitted several service treatment records 
in response, the RO did not prepare a formal finding of 
federal record unavailability as shown in M21-1MR, Part III, 
Subpart iii, 2.I.59.d.  VA regulations require that VA 
continue any attempts to acquire federal records until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 U.S.C.A.        § 
5103A(b)(3) (West 2002).  In light of the confusion as to the 
whereabouts of the records and the absence of a formal 
finding of unavailability, the Board finds that a remand is 
necessary to make further efforts to obtain the Veteran's 
service treatment records.

In regard to the Veteran's claim for an increased evaluation 
for hearing loss, the Board finds that a new VA examination 
is warranted.  The Veteran testified during his September 
2009 hearing, that his VA examinations have included 
discrepancies and inadequacies with respect to his current 
severity of hearing loss.  The record reveals that the 
Veteran was afforded a VA examination in July 2006.  The 
examination report shows a pure tone threshold average of 
63.8 decibels (dB) in the right ear and a pure tone threshold 
average of 88.8 dB in the left ear.  The speech recognition 
score for the right ear was 60 percent and the speech 
recognition score for the left ear was 14 percent.  The 
Veteran was afforded another VA examination in September 
2008.  The audiometric findings show that the Veteran had a 
pure tone threshold average of 31.25 dB in the right ear and 
a pure tone threshold average of 37.5 dB in the right ear.  
These pure tone threshold averages show a marked shift from 
the July 2006 examination, conducted more than two years 
prior, without any explanation or rationale.  Furthermore, 
the Veteran has contended that his hearing has worsened since 
the September 2008 VA examination.  Transcript at 14.  
Considering the discrepancies between the VA examination 
reports and the Veteran's assertions that his service-
connected hearing loss is worse, a remand is necessary to 
afford the Veteran a VA examination in order to provide an 
accurate assessment of his present degree of disability.  38 
C.F.R. § 3.159(c)(4) (2009).  

Lastly, with respect to the Veteran's claim for entitlement 
to service connection for PTSD, the Board finds that 
additional evidentiary development is required.  In this 
case, the VA treatment records contain multiple diagnoses of 
PTSD.  However, in order for service connection to be 
warranted, such a diagnosis must be predicated on an in-
service stressor.  Here, the record does not verify any of 
the claimed in-service stressors.  Moreover, although the RO 
issued a formal finding in November 2006 that insufficient 
information had been provided to attempt such verification, 
the Board finds that one of the Veteran's reported stressors 
is potentially capable of verification.  

As explained previously, in the Statement in Support of Claim 
for Service Connection for PTSD, the Veteran stated that in 
March 1971, he was en-route to Laos.  He explained that one 
night, he picked up his M-16 and shot inside of his bunker 
because he saw scorpions.  Then, he stated that after this 
incident, mortar fire began and many soldiers were wounded 
and killed as a result.  The Veteran contends that his 
currently diagnosed PTSD is at least in part due to this in-
service traumatic event.

Based on the record, it does not appear that the RO requested 
the assistance of U.S. Army and Joint Services Records 
Research Center (JSRRC) in attempting to locate corroborative 
evidence of the Veteran's asserted stressor of experiencing 
mortar fire and seeing wounded and dead soldiers.  The 
November 2006 formal finding stated that the Veteran's 
reported stressors could not be conceded by the evidence of 
record because there was insufficient evidence to corroborate 
or verify the claimed stressor.  However, the Veteran 
provided his unit assignment and a date range of March 1971 
to April 1971 to corroborate his stressor.  See September 
2009 hearing transcript.  The Board finds that enough 
specificity has been provided regarding the reported stressor 
and an attempt at verification should be made.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  Again, the objective 
of the research request is to determine the types of 
activities and duties performed by members of the Veteran's 
unit during the times identified.  Furthermore, if a stressor 
claimed by the Veteran is verified, a VA examination should 
be scheduled in order to ascertain whether the Veteran has a 
current diagnosis of PTSD as a result of a verified in-
service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that VA has 
complied with its duty to assist the 
Veteran under 38 C.F.R.             § 
3.159(c)(2) by requesting all service 
treatment records.  Consideration should 
be given to the October 2003 response from 
the NPRC that states that the records were 
sent to the RO on March 15, 1985.  If no 
further records can be obtained after an 
exhaustive search, the RO/AMC should 
prepare a formal finding of unavailability 
for the records as per M21-1MR, Part III, 
Subpart iii, 2.I.59.d, and the Veteran 
should again be notified in accordance 
with the provisions of 38 U.S.C.A.                       
§ 5103A(b) and 38 C.F.R. § 3.159(e).

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA audiological 
examination to determine the nature and 
severity of the Veteran's service-
connected hearing loss.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.

3.  The RO/AMC should make an attempt to 
verify the Veteran's claimed stressor 
event involving an incident during which 
the Veteran was exposed to mortar fire and 
witnessed fellow soldiers being wounded 
and killed.  Specifically, the RO should 
ask the JSRRC to provide unit records and 
morning reports for the 5th Battalion 4th 
Artillery 1st Brigade 5th Mechanized 
Infantry Artillery from March 1971 to 
April 1971.  If a negative response is 
received from JSRRC, the claims file must 
be properly documented in this regard.

4.  If, and only if, information is 
obtained corroborating the Veteran's 
alleged stressor, then schedule the 
Veteran for a VA psychiatric examination.  
The RO must specify for the examiner the 
stressor that is established by the 
evidence of record and the examiner must 
be instructed that only this event may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor during service.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD) and, 
if so, is there a link between the current 
symptoms and the alleged in-service 
stressors.  The examiner should provide a 
complete rationale for all opinions 
expressed.

5.  Thereafter, readjudicate the Veteran's 
claims.  If any of the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative. After given an opportunity 
to respond, the case should be returned to 
the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


